IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-60513
                           No. 95-60689
                         Summary Calendar
                        __________________


CLARK UNITED CORPORATION,

                                     Petitioner-Cross-Respondent,

versus

NATIONAL LABOR RELATIONS BOARD,

                                     Respondent-Cross-Petitioner.



                        - - - - - - - - - -
           Petition for Review of Order of the National
        Labor Relations Board in Clark United Corp. and
        Sheet Metal Workers Intl. Assoc., Local Union 68
                        - - - - - - - - - -
                           August 6, 1996
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     After considering the record presented for review, including

the Hearing Officer’s Report on Objections to Conduct Affecting

the Results of the Election with Findings and Recommendations,

the Decision and Certification of the Collective Bargaining

Representative by the Board, and the Decision and Order that

Clark United Corporation Cease and Desist from Refusing To

Bargain with the Union, and the briefs of the parties, we



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-60513
                                 -2-

conclude that the Board acted reasonably within its discretion in

overruling the Company’s election objections, and, therefore,

properly found that the Company violated Section 8(a)(5) and (1)

of the National Labor Relations Act by refusing to bargain with

the duly certified union.

     Accordingly, the orders of the National Labor Relations

Board in these cases are AFFIRMED and ENFORCED.